Citation Nr: 1547905	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-34 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, to include service in the Republic of Vietnam.  He has received the Purple Heart Medal, Combat Infantryman Badge and Bronze Star Medal for his service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A video teleconference hearing was held before the Board in December 2011.  A transcript is of record.

This matter was previously remanded by the Board in December 2010 and again in September 2012 for additional development and examination.

The Veteran's appeal to the Board included claims for entitlement to service connection for a right hand injury as well as a right shoulder injury.  However, the February 2013 rating decision granted service connection for these injuries and assigned disability ratings.  Therefore, the only issue presently before the Board is the issue of entitlement to service connection for tinnitus.


FINDING OF FACT

The Veteran's tinnitus had onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in March 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with an adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Finally, some discussion of the Veteran's December 2011 hearing before the Board is necessary.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that an individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The VLJ's questions to the Veteran were designed to elicit information relative to medical records which might have been overlooked.  Information was also elicited from the Veteran concerning the onset of his tinnitus.  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.

II.  Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection will be presumed if a Veteran has a current disability resulting from a certain chronic disease, including tinnitus as organic diseases of the nervous system, if that disease manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

The Veteran testified at a hearing in December 2011.  At the hearing, the Veteran reported the ringing in his ears is present all of the time, with the worst time being at night when everything is quiet.  The Veteran also indicated he did not have an exit physical when he left service so he did not report the ringing in his ears but it has been bothering him since discharge and it has gotten worse.  He further explained he did not go to a doctor for a physical after service because he was self-employed so he just lived with the pain. 

The July 2008 and September 2012 VA examinations both diagnosed the Veteran with tinnitus.  These diagnoses satisfy the first prong of the service connection claim.

The service treatment records do not document any reports of tinnitus or problems with the Veteran's ears.  Specifically, the September 1971 Report of Medical Examination for purposes of separation does not document any ringing in the ears and the Veteran's ears were marked as normal on examination.  However, as indicated in the September 2012 Board remand, VA has conceded the Veteran's noise exposure during service in both the 1971 explosion, as reported by the Veteran as well as through the Veteran's duties as a light weapons infantryman.  Therefore, the in-service element of his service-connection claim is met.

Regarding the causal relationship between the Veteran's present disability and the injury in service, the Veteran underwent a VA examination in July 2008.  At the examination, the Veteran reported tinnitus following an incident in Vietnam in May 1971.  The tinnitus is most bothersome at night when he is in a quiet environment and trying to sleep.  Occupational noise was also reported as the Veteran worked in carpentry for 15 years at which he used hearing protection devices as well as using a chainsaw frequently for chopping wood, also with hearing protection.  The examiner provided the opinion that the Veteran's tinnitus is less likely as not a result of military service because there is no documentation of tinnitus in the service treatment records.  

The September 2012 Board remand found the July 2008 medical opinion to be inadequate because the opinion provided was formed without consideration of the concession by the Board that the Veteran experienced noise exposure during service, not only in the 1971 explosion, but also in his duties as a light weapons infantryman and without considering the Veteran's self-reported history.  Therefore, an additional examination was required.

In satisfaction of the September 2012 Board remand, another VA examination was performed in October 2012.  The examination documented the Veteran's reports of tinnitus beginning on May 1971 when a vehicle struck a land mine.  The Veteran indicated the tinnitus started immediately after the incident and has not stopped.  The examiner found the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  In support of that opinion, the examiner stated the service treatment records recorded no complaints, treatment or diagnosis of tinnitus until 37 years post military separation.  Further, the examiner stated: 

"Although the Veteran was in an in service-blast explosion, Veteran's hearing was normal at discharge in both ears.  There is no evidence that hearing loss or significant threshold changes occurred during military service, no basis to conclude that claimed tinnitus was caused by noise exposure.  No evidence in file of relationship to service.  Veteran has long history of occupational noise exposure post military separation". 

Notwithstanding the October 2012 VA examiner's opinion, the Board finds the Veteran's December 2011 hearing testimony is the most probative evidence as to the history of his tinnitus symptoms.  Specifically, the Board finds the Veteran's testimony that he has experienced ringing in his ears since discharge from service competent and probative evidence of the causal connection between the Veteran's noise exposure in service and his present tinnitus.  Moreover, the Veteran explained that he did not see a doctor for an exit physical when he left service and did not see a doctor after service because he was self-employed, explaining the lack of medical evidence documenting his ongoing tinnitus.

Accordingly, the Board finds that the preponderance of the evidence supports the Veteran's claim for service connection for tinnitus.  Therefore, this claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is granted.



________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


